Citation Nr: 0215049	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a left 
leg injury, including numbness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARINGS ON APPEAL

The veteran, his wife 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1951 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Fort Harrison, Montana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was previously before the Board in October 1998 and 
August 2000, at which times it was remanded for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

In July 1997, the veteran appeared for a personal hearing 
before a hearing officer at the RO.  In July 1998, the 
veteran failed to report for a personal hearing before a 
Member of the Board.  In August 2002, the veteran reported 
for a personal hearing before the undersigned.  Corresponding 
transcripts of these personal hearing are of record.  



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Cardiovascular disease, including hypertension, was not 
clinically evident during service or within one year of the 
veteran's separation from service, and it has not been shown 
to be causally related to service.

3.  A right eye disability was not manifested during the 
veteran's military service or for many years after such 
service, nor is a right eye disability otherwise related to 
the veteran's military service. 

4.  The evidence of record is in relative equipoise regarding 
whether a back disability is related to the veteran's 
military service. 

5.  The evidence of record is in relative equipoise regarding 
whether residuals of a left leg injury, including numbness, 
is related to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A right eye disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

3.  Resolving all reasonable doubt in the veteran's favor, a 
back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

4.  Resolving all reasonable doubt in the veteran's favor, 
currently manifested residuals of a left leg injury, 
including numbness, was incurred in service.  
38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board notes that there has been a change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims.  
38 U.S.C. § 5103 (West Supp. 2001).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
and private treatment records.  There is no indication of 
outstanding records which the RO has not yet requested.  
Furthermore, the veteran was informed, via decisions of the 
RO, and Statements of the Case, of the evidence of record and 
the nature of the evidence needed to substantiate his claims.  
In this regard, in June 2002, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

As VA has fulfilled the duty to assist, as the change in law 
has no additional material effect on adjudication of these 
claims, and as the benefit sought on appeal is hereby 
granted, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran alleges that he underwent spinal fusion in 
service in 1955, and that he injured his left leg in 1955 
while on active duty.  He contends that his current problems 
include the same left leg numbness that was present at the 
time of an injury in service where he was run over by a 
grader.  The veteran claims that he developed hypertension in 
service, and that he currently has hypertensive and other 
cardiovascular diseases as a result thereof.  He further 
states that as a result of limited blood flow, possibly in 
association with hypertension, as well as eye infection and a 
foreign body, all of which were incurred in service, he has 
now lost his right eye.

The veteran's service medical records show that upon 
enlistment examination in October 1951, there were normal 
findings and blood pressure of 144/74.  In January 1953, the 
veteran complained of a frontal headache along with a cold; 
cervical adenopathy was shown on the left.  In March 1954, 
the veteran complained of pain in the lumbosacral area 
aggravated by lifting.  An undated back x-ray is reportedly 
negative.  Another clinical notation in May 1954, was that 
the veteran still had a backache, and that this had started 
in March 1952.  It hurt more at night.  While he was said to 
be a heavy equipment operator, he had had no particular back 
injury.  Examination of the lumbar area showed hyper-
pigmentation and thickening and a bed board was prescribed.  
In January 1955, the veteran again complained of backache.  
He was given limited duty although examination was reported 
as negative; pain medications were prescribed.

In February 1955, the veteran complained of left inguinal 
adenopathy for several days as well as bilateral 
dermatomyositis secondary thereto with involvement going down 
his left leg and into his left foot.  Cellulitis with 
lymphadenitis of unknown etiology was diagnosed.  He was 
given limited duty.  In September 1955, a clinical notation 
was made that the veteran had "sacroiliac instability on the 
left" and" "mod(erate) pain on motion."  That same month 
he also injured his right foot after he jumped off a 
bulldozer.  Mild ligament strain was diagnosed.  Upon 
discharge examination in October 1955, the veteran had a 
blood pressure reading of 130/82.  Visual acuity was 20/20, 
as it had been on prior examinations.

On a hospital report for treatment of an unrelated complaint 
in November 1955, it was noted that the veteran had a 6 cm. 
long, well healed scar above the left sacroiliac joint.  
There was also a swollen inflamed area in the right buttock 
near the midline.  It was also noted that the veteran had had 
lancing of a draining area on that buttock about three weeks 
before by a private doctor while on leave.  Other notations 
were made on the summary of that report that he had had 
excision of similar lesions on several occasions.  However, 
there is no notation as to etiology of the other low back 
scar over the left sacroiliac, the location of the prior 
pain.  Blood pressure was 122/80.

In February 1961, the veteran was seen at the dispensary with 
a notation that while working at the coral pit five days 
before, he had had some particles of dust in his right eye.  
It had not bothered him too much until a day earlier when he 
felt it at the upper inner canthus on the right.  He had 
tried washing it out with boric acid solution.  On 
examination there was no evidence of foreign body in the 
conjunctiva or cornea or any sign of abrasions or 
inflammation.  It was recommended that he use eye wash as 
well as an eye patch and ophthalmologic ointment.  

A right ankle x-ray report dated in February 1962 was 
reportedly negative.  A clinical notation is of record 
showing that in February 1963, the veteran was seen in the 
emergency room after having twisted his ankle.  X-rays were 
said to have been negative.

In February 1969, the veteran complained of headaches and 
blurred vision.  Visual acuity was 20/20.  In September 1964, 
on a physical examination, the veteran's blood pressure was 
126/84.  The veteran stated that he had had pain in chest, 
and when asked about this, he said it had been 2 years before 
and lasted 3 months.  On examination, his blood pressure was 
126/84.  Visual acuity was 20/20.

A clinical notation is of record dated in January 1966 that 
the veteran had had a fractured skull when he was 6 months 
old, and had developed headaches in school, and photophobia.  
Ophthalmologic examination was negative.

On a physical examination for clearance for an isolated duty 
tour in March 1967, the veteran checked for the first time 
that he had a history of swollen or painful joints; he also 
checked that he had had pain in his chest from 1960 through 
1963.  On examination, he was noted to have a Grade I/II 
apical systolic murmur, and blood pressure reading of 128/84.  
He said that he had had episodes of chest pain while in Guam 
(1962-3) without complications or sequelae.  He also had had 
pain and swelling in his knees in childhood without 
recurrences.

In December 1967, a report was prepared by the service 
department at the request of an insurance company, noting 
that on his last complete physical examination, the veteran's 
blood pressure had been 128/84.  His records showed no 
history of hypertension, but he did have a Grade I/II apical 
systolic murmur while having been considered qualified for 
isolated service.  He was also noted to have had pilonidal 
cyst surgery.

In May 1969, the veteran complained that he had the feeling 
of having a foreign body in his right eye since the night 
before.  The right eye was injected on examination.  
Fluorescent dye showed no abrasions or foreign body in the 
eye.  The impression was conjunctivitis secondary to 
irritation.  The plan was to irrigate the eye well with 
saline solution, patch the eye closed with ophthalmologic 
ointment, and he was to return the following day for a check- 
up.

On a periodic examination in July 1969, the veteran checked 
that he had experienced shortness of breath, pain or pressure 
in his chest, heart palpitations, high or low blood pressure.  
He said that he had been denied insurance in the past because 
he could not pass the physical examination due to high blood 
pressure.  Blood pressure was 122/78.

On examination, the veteran stated that he had developed eye 
trouble and now had to wear glasses for reading; his 
uncorrected visual acuity was 20/40 (distant) and 20/30 
(near), both corrected to 20/20, bilaterally.  He reported 
that he had also developed shortness of breath and chest 
pain, and a pounding heart, in 1967 and a heart murmur with 
high blood pressure in 1966, without problems since then.  
Some chest findings were suggestive of possible 
histoplasmotic changes.

In September 1969, the veteran reported having had chest 
problems and tightness with aching for 4 months, primarily at 
night and with radiation to the left shoulder.  The 
examiner's impression was that the chest pain was probably 
due to smoking, anxiety, obesity, etc., and although doubting 
that it was due to cardiac and pulmonary causes, these had to 
be ruled out.  A chest x-ray noted a history of 4 months of 
chest pain.  It remained unchanged from before.  An 
electrocardiogram (ECG) was also normal.

On retirement examination in March 1971, the veteran checked 
that he had a history of soaking sweats, shortness of breath, 
pain or pressure in his chest, high or low blood pressure and 
recurrent back pain and foot trouble.  He again specifically 
indicated that he had been turned down for insurance because 
of high blood pressure.  On inquiry, the veteran reported 
that he had had shortness of breath which was thought to be 
due to smoking; that he had had an occasion of chest pain in 
1963; and that he had "old history of high blood pressure, 
no problem now."  He had also had a history of back pain and 
frequent indigestion but no recurrences in the past 5 years.  
He had worn glasses in the past as well. ECG was normal.  
Blood pressure reading was 138/84.

The veteran's DD 214 shows that in his 20 years of active 
duty, he was a construction equipment man and tractor 
operator, and served for 2 years abroad including in Vietnam.

Post service records reveal that the veteran has been treated 
by his private physicians, in addition to receiving VA 
medical care.  Clinical reports from since service are 
primarily over the signatures of Dr. J., regarding treatment 
for the veteran's eyes, and Dr. L. relating to care in the 
1990s for many of the claimed problems.  

At his personal hearing in July 1997, the veteran's 
representative noted that a periodic examination in July 
1968 showed diastolic blood pressure of 98.  The veteran 
testified that he was told that he had hypertension in 1960 
and again in 1968.  He testified that he had been placed on 
high blood pressure medication by the hospital facility while 
he was still in service in Guam.  He said he had been 
diagnosed with hypertensive heart disease in 1968, and that 
he had developed an eye problem as a direct result thereof.  
The veteran reiterated that he had injured his back and left 
knee and had had surgery including a back fusion immediately 
thereafter at Camp Walters in 1954.  He also testified that, 
after the surgery, and currently, he experienced numbness in 
the left leg.  The veteran testified that he also has 
catching or locking up of the left knee.  He reported that 
both Drs. J. and L. had clearly stated that his loss of 
vision in the right eye was directly due to his hypertension.  

Private medical records from Dr. L., show that the veteran 
was treated from 1991 to 1996 for chest pain and other 
ailments, and that his blood pressure was checked regularly  
For example, in April 1992, Dr. L. noted that the veteran's 
blood pressure was better, and it was 154 over 78.  He was 
given blood pressure medication, and advised to stop smoking.  
In December 1994, the veteran's blood pressure was 142/60, 
left arm, sitting.  The impression was hypertension.  The 
records show that the veteran received medication for 
hypertension, and continuous follow-up treatment.  One such 
report in 1994 noted that he had had resection of an 
abdominal aortic aneurysm in 1991 and an "old injury years 
ago which required hospitalization."

In December 1997, the veteran underwent VA orthopedic 
examination.  Therein, the examiner reported that the veteran 
had injured his left knee and lumbar spine in service in 
1954.  The left knee injury had reportedly involved 
laceration also over the infrapatellar area which was 
sutured.  He had some limitation of motion and pain in the 
lumbar spine.  There was mild subpatellar crepitation of the 
left knee.  Corresponding x-rays showed normal lateral left 
knee.  It is not noted what back x-rays showed, if done. The 
examiner, however, opined, that "it is clear that the thumb 
injury and the left knee injury are service connected."  

In March 1999, the veteran underwent an independent medical 
examination at the request of VA, and pursuant to the Board's 
remand in October 1998.  Therein, Dr. R. recorded that the 
veteran indicated his history of being run over by a grader 
in service and injury to his left knee and lumbar sacral 
spine.  Physical examination revealed that the veteran was in 
no acute distress.  His gait was with a slight limp and list 
to the left.  Examination of the lumbar spine revealed a 
healed scar at the sacrum of approximately 2 inches.  There 
was no tenderness elicited to palpation over the bony 
processes of the lumbar or sacral spine.  No paravertebral 
spasm was identified.  Examination of the lower extremities, 
including the left knee, revealed a healed scar on the left 
knee, and the left knee demonstrated crepitus from zero 
degrees of extension to 45 degrees of flexion.  Full 
extension was noted, and no lateral instability was noted.  

The examiner noted that, even though the medical records were 
incomplete with regard to the veteran's specific injuries and 
repairs in service, the clinical history was consistent with 
the examination of findings and evidence of scar.  The 
examiner opined that the development of the numbness 
involving the left thigh appeared to have developed as a 
result of the back injury, and may have represented a 
radiculopathy syndrome.  The examiner stated that, in 
summary, the clinical findings and the clinical examination 
did support the clinical history with the current findings of 
left leg numbness clearly related to service-connected 
activities and injury in 1954 with subsequent injuries.  The 
examiner stated that the injury to the spine did not appear 
to have resulted from the 1954 injury.  There was no evidence 
of lumbar fusion having been performed, although sacral 
laceration and injury did appear to have occurred as a result 
of the veteran being run over by the road grader and 
punctured by the prongs on the front of the forks; and that 
the subsequent surgical procedures were performed for 
injuries directly attributable to service connected injury.  

Also in March 1999, the veteran reported a military history 
upon neurology consultation with Dr. D.  Therein, he told the 
doctor that he had injured himself in service in 1954, 
including injury to the back and to the left leg.  He 
complained of having tenderness and a hot sensation on a 
patch on his anterior thigh on the left.  His blood pressure 
at the time of the consultation was 158/80.  

In March 1999, the veteran also underwent an eye examination 
with private examiner, Dr. B.  Dr. B. noted that he had 
reviewed the veteran's medical records, and that, in 
pertinent part, the veteran had sustained a branch vein 
occlusion in his right eye.  This was followed with 
neurovascularization, and the veteran developed elevated 
pressure.  Since the occlusion, the vision in his right eye 
had been no better than roughly 20/200.  On examination, 
visual acuity best corrected in his right eye with about a 
+.75 was 20/400.  Dr. B. opined that, there was no doubt that 
the veteran had significant hypertension to cause him 
bilateral branch vein occlusions.   

In April 1999, the veteran underwent a neurology examination 
with Dr. D.  After examining the veteran, the examiner stated 
that, overall, he was not able to find electrophysical 
evidence for significant nerve injury of any major nerves, or 
a causative factor for the ongoing left leg numbness that the 
veteran had.  In summary, the examiner stated that the 
veteran had subjective sensory symptoms stemming from an 
accident in the 1950's.  

In March 2000, the Chief of Staff at the VA medical Center, 
stated that, after his review of the medical evidence in the 
claims folder, to include the service medical records, he 
found that the medical evidence showed the onset of 
hypertension no earlier than April 8, 1992.  He went on to 
say that the findings of a Grade I/II apical systolic murmur 
during service was not indicative of onset of heart disease.  
He said that the medical evidence showed the onset of 
arteriosclerotic heart disease subsequent to the onset of 
hypertension.  The examiner stated that the veteran's 
hypertension and heart disease were not related to the 
veteran's period of military service.  

The examiner further opined that, after review of the medical 
evidence in the claims folder, to include the service medical 
records, he found that the medical evidence showed the onset 
of back disability and left leg disability were not related 
to military service.  The documented medical records 
indicated the onset of a chronic back condition and the 
subsequent left leg condition sometime after military service 
with no link or nexus to military service.  The examiner 
stated that the medical evidence did not show that there was 
a spinal fusion of the veteran's lumbosacral area.  The 
medical evidence did not document surgery on the left knee.  
There was no documentation showing that the veteran was 
injured beyond the laceration of the right thumb by a road 
grader.  The examiner opined that the veteran's back 
disability and left leg disability were not related to his 
period of military service.  The examiner stated that the 
conditions were more likely due to factors relating to the 
veteran's age, and gender, and occupational history.  

In February 2002, a private x-ray of the lumbar spine 
revealed spondylitic change at L4-5 and L5-S1.  The findings 
were otherwise negative.  There was some diffuse spondylosis 
at the thoracolumbar junction.  

In May 2002, lay statements were received for the record.  
Therein, the veteran's wife listed and documented what she 
believed to be the veteran's disorders as they stemmed from 
service, including, but not limited to, the disorders that 
are a subject of this appeal.  

In August 2002, the veteran testified at a personal hearing 
before the undersigned.  Therein, he reiterated many of his 
contentions on appeal.  The veteran described in detail how 
he injured his left leg in service when he was hit by a 
grader.  The veteran indicated that he was thereafter 
hospitalized, and that it was at that time that he also 
underwent spinal fusion.  This was in 1954.  He had a second 
surgery on his back approximately two years later.  The 
veteran testified that he was not in receipt of Social 
Security Administration disability.  His wife testified on 
his behalf, and indicated that the veteran had numbness in 
his (left) leg and pain in his back in service.  She said 
that the veteran had hypertension that was leading to other 
health ailments, and that he had been taking hypertension 
medication since 1966.  


III.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a  
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated  
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet.  
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of  
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

The Board has considered the evidence pertinent to these 
claims, and determines that entitlement to service connection 
for cardiovascular disease, including hypertension, and a 
right eye disability, is not warranted at this time; and that 
entitlement to service connection for a back disability and 
residuals of a left leg injury, including numbness, is 
warranted, based upon resolving all doubt in the veteran's 
favor.  

Regarding the issue of cardiovascular disease, and 
hypertension, the reason service connection is being denied 
is because there is no competent medical evidence of record 
showing that the veteran currently has hypertension or 
cardiovascular disease that is linked to service.  He 
certainly has a hypertensive disorder that is well documented 
in the record, for which he takes medication, and for which 
the onset has been determined to be in 1992, over 20 years 
after service separation.  In March 2000, the VA examiner 
opined that the veteran's hypertension and heart disease were 
not related to his military service.  While the veteran and 
his wife have testified that his hypertension began in 
service, they are not qualified as experts, by their 
knowledge, skill, experience, training, or education, to make 
such a determination.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The VA examiner, however, is so qualified, and, 
again, proffered his opinion after reviewing the veteran's 
medical records, including the service medical records.  The 
examiner's rationale was that the inservice findings Grade 
I/II apical systolic murmur was not indicative of the onset 
of heart disease.  Therefore, service connection for 
cardiovascular disease, including hypertension, is denied on 
a direct basis.  Service connection is also denied on a 
presumptive basis because the evidence of record places the 
onset of the disease as occurring many years beyond the 1 
year presumptive period after service discharge.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against the claims of 
service connection for cardiovascular disease, including 
hypertension, the claim must be denied.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).

Regarding the right eye, the evidence of record tends to show 
that the veteran's current right eye condition is the result 
of his hypertension disorder; which is not service-connected.  
The right eye condition has not been linked to treatment that 
the veteran received for his eye during service.  Rather, the 
record shows that the veteran has significant nonservice-
connected hypertension, that has caused him bilateral branch 
vein occlusions.  In sum, and again, a veteran is entitled to 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  38 U.S.C. § 5107 (2002); 
38 C.F.R. § 3.102 (2001).  However, the preponderance of the 
evidence in this instance is against the claim for benefits 
for service connection for a right eye disorder, and must be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for a 
back disability and residuals of a left leg injury.  There 
are competent, and contradictory, medical opinions of record 
that the Board has to assess in order to determine these two 
claims.  

In assessing the evidence of record, the Federal Circuit has 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Court has held, "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).  

In this case, the Board determines that the positive medical 
opinions provided by the VA examiner in December 1997, and 
the independent medical examiner in March 1999, when the 
examiners opined that the veteran had current left leg 
disability as a result of injury to the left leg in service, 
are at least as probative, if not more so, as the negative 
opinion provided by VA in March 2000, wherein that physician 
attributed the veteran's left leg disability to his age, 
gender and occupational history.  The independent examiner 
even went so far as to offer his opinion in light of the fact 
that the medical records were incomplete.  He based his 
opinion on the fact that the veteran's clinical history was 
consistent with his findings upon examination of the veteran.  
Therefore, his knowledge and skill in analyzing the etiology 
of the veteran's alleged disability, makes his opinion 
especially probative.  

Likewise, the independent medical examiner, who saw the 
veteran at VA's request, opined in March 1999 that, while the 
veteran's injury to the spine did not appear to have resulted 
from injury in 1954, sacral laceration and injury did appear 
to have occurred as a result of the veteran being run over by 
a road grader and punctured by the prongs on the front of the 
forks.  This opinion contradicts the VA opinion obtained in 
March 2000, wherein that examiner indicated that a back 
condition began sometime after service discharge.  

While the evidentiary record is not entirely unequivocal in 
these two instances, the Board is of the opinion that any 
doubt existing in the veteran's case should be resolved in 
his favor.  See Gilbert, supra; 38 C.F.R. § 3.102, 4.3.  For 
the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to service 
connection for a back disorder, and entitlement to service 
connection for residuals of a left leg injury, including 
numbness.


ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.

Service connection for a right eye disorder is denied.

Service connection for a back disorder is denied is granted.  

Service connection for residuals of a left leg injury, 
including numbness, is granted. 


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

